Citation Nr: 1619603	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the North Little Rock, Arkansas,  Department of Veterans Affairs (VA) Regional Office (RO).  The October 2008 rating decision addressed the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for diabetes,  entitlement to service connection for a disability manifested by acid reflux, whether new and material evidence had been received to reopen a claim of service connection for a back disability, and entitlement to service connection for a hip condition.

The Veteran filed a timely notice of disagreement in July 2009.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2010.  

In September 2010, a Video Conference Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In October 2011, the Board denied the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for diabetes, hence this issue is no longer before the Board, and remanded the remaining issues for further evidentiary development. The requested development was completed, and a supplemental statement of the case (SSOC) was issued in February 2013. 

In October 2014, the Board denied the issues of entitlement to service connection for a disability manifested by acid reflux, and whether new and material evidence had been received to reopen a claim of service connection for a back disability, hence these issues are no longer before the Board.  In October 2014 the Board remanded the remaining issue on appeal, entitlement to service connection for a hip disability, for further evidentiary development.  The requested development was completed, and a SSOC was issued in March 2015.  As such, this matter is properly returned to the Board for appellate consideration.

The VLJ who conducted the September 2010 hearing is no longer employed by the Board.  In March 2016, the Veteran was notified that as that person is no longer available his appeal will be assigned to another VLJ.  The Veteran was notified of his right to request another Board hearing.  In April 2016, the Veteran indicated he did not wish to appear at another Board hearing.  As such the Board will proceed with the adjudication of the claim.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

A hip disability did not have its onset in service and is not otherwise related to active military service.  


CONCLUSION OF LAW

Service connection for a hip disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R § 3.159(b)(2015). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. At 121. 

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In particular the July 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The July 2008 letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, records from the Social Security Administration (SSA), VA treatment records, and lay statements.

The record reflects that at the September 2010 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board notes that in October 2011, the claim was remanded in part, for the AOJ to attempt to obtain all records from the John L. McClellan VA Medical Center (VAMC) Little Rock, Arkansas dating back to 1978, as well as from the Milwaukee, Wisconsin, VAMC, dating back to 1973.  The AOJ was also requested to contact the Naval Medical Center in San Diego, California, for any treatment records for the Veteran.  On remand, VA attempted to obtain these records.  In January 2012, the Naval Medical Center responded that it had no records pertaining to treatment of the Veteran.  In September 2012, the Milwaukee VAMC indicated that it had no records pertaining to treatment of the Veteran, but that records had been previously sent to the Little Rock VAMC.  A request for records dated in 1973 was sent to the Little Rock VAMC, but a response received that same month indicated that the oldest record it had pertaining to the Veteran was an application for benefits dated in 1978.  A formal finding of unavailability for records dating from 1973 to February 1978 was rendered and the Veteran was informed of such and given the opportunity to submit any relevant records in his possession.  The Veteran was also informed of the negative response from the Naval Medical Center.  Accordingly, the Board is satisfied that the terms of the October 2011 remand have been complied with and that no further assistance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in October 2014, the claim was remanded for the AOJ to afford the Veteran a VA examination.  In January 2015, the Veteran underwent a VA examination through the Central Arkansas Health Care System.  Accordingly, the Board is satisfied that the terms of its October 2014 remand have been complied with and that no further assistance is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent VA examination in January 2015.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the hip disability.  It was conducted after a review of the claims file and with a history obtained from the Veteran.  The hip was tested for range of motion and functional capacity.  Diagnostic testing was reviewed.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).
	
II.  Service Connection Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background and Analysis

The Veteran's service treatment records are negative for any complaints of hip pain or for treatment of a hip condition.  The Veteran's enlistment and separation examination were normal, with no reference to a hip condition.  The Board notes the Veteran's service treatment records document that in July 1972, the Veteran fell off of a truck.  However, there is no mention of the Veteran reporting hip pain, or of a diagnosis of or treatment for a hip disability following the fall.   

Social Security Administration (SSA) records were reviewed, and indicate the Veteran is in receipt of disability benefits for degenerative disc disease of the lumbar spine, and diabetes mellitus.  

In May 2008, the Veteran claimed service connection for a hip disability.  During his September 2010 hearing, the Veteran asserted that following a fall during service, he injured his hip.  He further stated that he was receiving injections in his hip and attending physical therapy to treat his lower back and hip disability.  He reported severe pain in his hip joints.   

The Veteran filed for service connection in May 2008, reporting that his disability began in 1972.  The Veteran did not seek service connection for a hip condition until 2008, despite numerous previously filed claims, to include claims of service connection for other conditions.  It is curious to the Board why the Veteran would not have filed for service-connected benefits for a hip disability at the time that he filed other claims for VA disability compensation if his disability had indeed existed since service.  Further, the Veteran was discharged from service in November 1972.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that this evidence undermines the Veteran's credibility in general.  

Lay evidence from the veteran alone will be insufficient for determining whether there was limitation of motion of the affected joint such that arthritis may be found to have been manifest to a compensable degree in the year following separation from service.  Corroboration of limitation of motion by either a layperson or a clinician who witnessed the veteran, however, may be sufficient to demonstrate limitation of motion to a compensable degree.  See Petiti v. McDonald, No. 13-3469, 2015 WL 6604304, at *10 (Vet. App. Oct. 28, 2015).

A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to a hip disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). To the extent that the Veteran himself believes that his current hip disability is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hip disability is not competent medical evidence, as such question requires medical expertise to determine. Id. 

 In a Central Arkansas VA Health Care System note from March 2011, it was documented that the Veteran had injections of plasma into his left sacroiliac joint.   The administering physician noted the Veteran asked whether his sacroiliac joint dysfunction was consistent with the fall he had in service.  The physician, Dr. C. noted he informed the Veteran that sacroiliac joint dysfunction is often associated with falls or other trauma and that a fall from a truck could cause an injury.  The Board places minimal probative value on this statement, as it was not made following a review of the Veteran's claims file, and further, the report does not make a clear conclusion as to the etiology of the Veteran's sacroiliac joint dysfunction.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Veteran had a VA examination in January 2015 through the Central Arkansas Health Care System.  The examiner noted the Veteran has bilateral hip osteoarthritis that was diagnosed via x-ray evidence in 2011.  In 2008, there is a report of the Veteran complaining of back pain that radiated to his hips.  The Veteran's service treatment records are negative for a hip condition.  The Veteran fell off of a truck in July 1972, and made no complaints of hip pain.  The examiner concluded that it was less likely than not that the Veteran's hip disability was incurred in or caused by an in-service injury, event or illness.  The rationale provided was that there is no evidence of a hip condition or sacro-iliac condition in the service treatment records, or immediately after service.  Degenerative joint disease of the hips was not diagnosed until 2011, and he was treated for sacro iliac joint dysfunction in 2013, however there is no medical evidence to relate these conditions to the incident in July 1972.  
As stated above, arthritis can be presumed related to service if the arthritis became manifest to a degree of 10 percent or more within a year of service separation.  There is no evidence of arthritis during service, or evidence that arthritis became manifest to a degree of 10 percent or more within a year of service separation.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).   

Based on the previously discussed negative indications of a hip disability in service, or within a year after service, the negative findings of the VA examiner, and the lack of credibility as to the chronicity reported, the Board finds that the evidence of record does not support finding that the hip disability is related to the Veteran's service.  In light of the foregoing, the preponderance of the evidence is against a finding of a nexus between the Veteran's hip disability and his service.  Accordingly, the appeal seeking service connection for a hip disability must be denied.


ORDER

Entitlement to service connection for a hip disability is denied. 	




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


